                                           Case 3:18-cv-03113-RS Document 81 Filed 11/17/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         TONY KRAMER,
                                  10                                                         Case No. 18-cv-03113-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER SETTING CASE
                                  12                                                         MANAGEMENT CONFERENCE
Northern District of California
 United States District Court




                                         FACEBOOK, INC.,
                                  13
                                                        Defendant.
                                  14

                                  15

                                  16          Pursuant to the parties’ stipulations, their deadline to complete the meet and confer process

                                  17   ordered when the motion to dismiss was denied without prejudice has been repeatedly extended.

                                  18   While the parties have reported progress despite delays related to the COVID-19 pandemic, the

                                  19   length of time the matter has been pending is becoming excessive. The parties now request an

                                  20   additional extension, through December 14, 2020.

                                  21          Given potential impacts of the holiday season, and to avoid further requests for extensions,

                                  22   the matter will instead be set for a Case Management Conference on January 21, 2021, with a joint

                                  23   Case Management Conference Statement due one week in advance. The expectation is that by that

                                  24   point in time, the parties will either have resolved the case, or will present a plan for going forward

                                  25   in light of the results of their meet and confer discussions regarding the factual question of whether

                                  26   Facebook charges or has charged “cost-per-click” for “prefetches” as if they were “clicks.”

                                  27

                                  28
                                          Case 3:18-cv-03113-RS Document 81 Filed 11/17/20 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: November 17, 2020

                                   4                                       __________
                                                                           __    _    ___
                                                                                       _ _____
                                                                                            _ _____
                                                                                                  ____
                                                                                                   ___
                                                                                                    _______________
                                                                           ____________________________________________
                                                                           RICHARD
                                                                           R CHARD SEEBORG
                                                                           RI
                                   5                                       United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                  CASE NO.   18-cv-03113-RS
                                                                            2
